Citation Nr: 1341864	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-12 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin disorder, diagnosed as xerotic dermatitis, of both lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.

This appeal arose before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA), Regional Office (RO) that had denied entitlement to service connection for a skin disorder involving both lower extremities.

The Veteran testified before the undersigned at a personal hearing conducted at the RO in March 2010.  A transcript of this hearing has been included in the claims folder.

In June 2010 the Board issued a decision that, in part, remanded the claims for entitlement to service connection for a skin disorder of the lower extremities and for hypertension for additional development.  The denials of these claims were confirmed and continued in a Supplemental Statement of the Case (SSOC) issued in October 2011.  In February 2012, these claims were again remanded by the Board for additional evidentiary development.  In November 2012, the RO issued another SSOC that confirmed and continued the denial of service connection for a skin disorder of both lower extremities.  This issue is once again before the Board for review.

In March 2013, the RO issued a rating action that awarded service connection for hypertension.  As this constituted a complete grant of the benefit sought, this claim is no longer before the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's diagnosed xerotic dermatitis was not present in service, is not etiologically related to any service-connected disability, and may not be presumed to be related to service.
CONCLUSION OF LAW

Xerotic dermatitis of the lower extremities was not incurred in or aggravated by service, is not caused by or proximately due to a service-connected disability, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2001 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(6)(i-iii), 3.309(e), 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall considerations

The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

This case was last remanded by the Board for evidentiary development in February 2012.  The RO was instructed to obtain relevant records from Portland VAMC and Vancouver VAOPC developed since June 2010.  Once these records were obtained and associated with the claims folder, it was to be forwarded to the July 2010 VA examiner so that another opinion could be made.  The examiner was to opine as to whether it was (a) likely, unlikely, or at least as likely as not that the Veteran's skin disorder was related specifically to exposure to aviation fuel during military service, or (b) whether it was likely, unlikely, or at least as likely as not that the skin disorder was otherwise related to his military service.

A review of the record indicates that the Veteran's treatment records from 2004 to September 2013 were obtained and added to his Virtual VA e-Folder.  These showed no treatment for a skin disorder (as will be further discussed below).  The case was returned to another qualified physician for an opinion, which was provided in March 2012.  This opinion fully addressed the questions asked in the February 2012 remand.  The Board finds that these actions constitute substantial compliance with the instructions contained in the remand and that adjudication of the Veteran's appeal may proceed.


VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in December 2005 and in June and July 2010.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and he has in fact provided additional arguments at every stage of the claim processing.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran's Social Security Administration records have also been obtained and reviewed.  As such, the Board finds the duty to assist by obtaining pertinent and relevant  medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in March 2006 and July 2010, and a further VA opinion was obtained in March 2012.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following thorough physical examinations and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned bases for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2012); 38 C.F.R. § 3.309(e) (2013).  Those disabilities consist of AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Such diseases must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2012);38 C.F.R. § 3.307(a)(6).  

A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, however, unless specifically so determined by the Secretary of VA.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Nevertheless, the law does not preclude a veteran from establishing service connection with proof of direct causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  Indeed, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(6)(iii) (2013).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.


Factual background and analysis

The Veteran has asserted that he suffers from a skin disorder involving both of his lower legs that began as a result of his service.  The Veteran served as a mechanic in an aviation area, in both the hangar and as a flight crew member.  He stated that he was exposed to aviation fuel when that fuel would "bubble" over as the aircraft were being filled; this would soak through his pants.  He stated that he first noticed that his skin was red at the time of his 1966 discharge from service, although he indicated that he had not sought treatment until 1970 when he experienced pustules that would break open and bleed.  He also suggested that he was exposed to herbicides when the aircraft he was servicing were parked next to other aircraft that had been used to spray herbicides in Vietnam.

The Veteran's service treatment records do not show any complaints of, treatment for, or diagnoses of any skin disorders in service.  Examinations performed in service, to include one in May 1965, make no mention of any skin problems.  Significantly, his April 1966 separation examination made no reference to any issues with his skin and the objective examination noted that his skin was normal.

While the Veteran has asserted that his skin disorder was treated in 1970, he stated that these records were no longer available.  The earliest mention of his skin was made in a private treatment record in July 1999 from Kaiser Permanente; this noted that his skin was normal.

VA examined the Veteran in March 2006; at that time, the claims folder was not available for review.  However, his VA treatment records were reviewed.  He stated that he had had a blotchy appearing, patch-like rash that he claimed had been present since the 1960's.  At the time of the examination, he had patches that were anywhere from 4 to 6 inches in diameter over the calves and the dorsal aspect of the feet.  These were described as discolored skin, darkish brown versus reddish in color.  The examiner stated that this skin disorder was not likely related to the Veteran's service-connected diabetes mellitus, since it was reportedly present in the 1960's.  The etiology of the skin disorder was not certain.

The Veteran submitted multiple VA treatment records developed between 2008 and 2010.  On February 8, 2008, he stated that he had suffered from a rash involving both lower legs that had been present since 1969 (three years after his separation from service).  He was noted to have diffuse, confluent erythema on the lower legs to the knees, with some excoriations.  The assessment was dermatitis, chronic since 1969.  A March 2008 dermatology consultation found ill-defined erythematous scaly plaques over the lower legs with background xerotic scale.

The Veteran was afforded another VA examination in July 2010, when the Veteran stated that he had had scaly pruritic lesions since the 1960's.  After a thorough examination of the Veteran, the examiner diagnosed xerotic dermatitis.  This was noted not to be one of the recognized diseases related to herbicide exposure.

Another VA examination was obtained in March 2012.  The Veteran's statements concerning exposure to aviation fuel were noted.  He stated that he was exposed to spills when the fuel would bubble over and wet his pant legs.  He claimed that he had a posterior calf rash in service that worsened in 1969.  He described the rash as like blackheads that would spontaneously erupt and bleed.  After a complete review of the claims folder, the examiner opined that the Veteran's xerotic dermatitis was less likely than not (less than 50 percent probability) caused by service or a service incident.  The examiner stated the following:

Certainly medically plausible that contact with aviation fuel, which is comprised of hydrocarbon mixtures, could cause skin problems.  Pustular and acneiform irritant contact dermatitis can occur with exposure to oils, grease, and tars (Chowdray MMU and Maibach, Occupational Skin Disorders, Chapter 18, Current Occupational and Environmental Medicine, 3rd edition, 2004).  Blistered, irritated, and itchy skin has been demonstrated in those exposed to jet fuel (Rhodes, AG et al., The effects of jet fuel on immune cells of fuel system maintenance workers, Journal of Occupational and Environmental  Medicine, Vol. 45, no. 1, January 2003).  This is most likely what he experienced back in service.  However, this ceases on contact with the offending agent.  Once the irritant is withdrawn, the skin ceases to react.  Additionally, his skin lesions today do not fit the picture for lichen simplex chronicus as a possible secondary outcome from the original lesions. (Lichen simplex chronicus is a thickening of the skin due to repeated scratching and development of a vicious itch-scratch-itch cycle).

He does not currently have an irritant contact dermatitis.  He has xerotic dermatitis, also known as asteatotic dermatitis or eczema craquelatum.  The term just means a type of rash caused by dry skin.  It is more prevalent in males over 40 years old.  Thus far in medical literature, no plausible evidence exists that dry (xerotic) skin is more prevalent in those exposed to hydrocarbons or other service specific exposures.  This examiner searched various occupational medicine databases and was unable to find a connection.

VA treatment records developed in 2012 and 2013 consistently failed to note the presence of any type of skin rash.

There is no doubt that the Veteran has been diagnosed during the pendency of this appeal with xerotic dermatitis, a type of rash caused by dry skin (although current records suggest that no rash is currently present).  Therefore, for the purposes of this appeal, the existence of a current disability has been established.  The Veteran has also alleged that his lower legs were exposed to jet fuel when it spilled and soaked through his pants on active duty and that he noticed redness to the skin after this exposure.  These claims are consistent with the Veteran's service; therefore, the Board concedes the presence of an "injury" in service.

However, after a careful review of the evidence of record, there is no basis upon which to find that this disorder is in any way related to the Veteran's period of service.  While the Veteran's lower extremities may have been exposed to jet fuel in service, there is no indication in the service medical records that any chronic disability developed as a result of this exposure.  The service treatment records make no reference to any skin complaints.  In fact, all examinations conducted in service, to include the April 1966 separation examination, noted the lack of any history of treatment for a skin disorder, as well objective findings of normal skin.  This evidence is contrary to the Veteran's claims of treatment in service, as well as the presence of redness of the skin at the time of his release from active duty.  While he may have noted some redness of the skin in service, the lack of treatment records belies his current claim of having sought treatment for it.  Additionally, he now asserts the lower extremities were red at the time of his discharge from service; again this claim is refuted by the objective separation examination that had found that his skin was within normal limits.  As a result, the Board cannot find his current allegations credible since they are inconsistent with the evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465 (1994) (that distinguished between competency, a legal concept determining whether testimony may be heard, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); and Macarubbo v. Gober, 10 Vet. App. 388 (1997) (that held that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Therefore, based on the above, it cannot be found that a chronic disorder was present in service.

The Veteran has alleged that he suffered from skin complaints ever since his separation from service and that he initially sought treatment from a private physician in 1970.  These records, unfortunately, are no longer available.  There is no other evidence in the record developed between his 1966 separation and the first notation of a skin condition in the mid-2000's, approximately 40 years after his separation from service.  Even if it were assumed that the Veteran had sought treatment in 1970  (some 4 years following his discharge from service), there is still no evidence of any complaints of or treatment for a skin condition from that date to approximately 2005.  The Board notes that the passage of time can be taken into consideration in determining whether a chronic disorder developed as a result of an injury sustained in service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Given the dearth of records in this case, the Board cannot find that the jet fuel exposure resulted in a chronic skin disorder.

This finding is further supported by the VA opinion dated in March 2012.  This opinion had clearly noted that any fuel exposure in service could very likely have resulted in an immediate skin reaction that the examiner indicated would have resolved after contact with the offending agent had ceased.  This is supported by the April 1966 separation examination which found that the Veteran's skin was completely normal.  Moreover, the examiner indicated that the disorder from which the Veteran currently suffers, xerotic dermatitis (a type of rash resulting from dry skin) is not consistent with an irritant-caused contact dermatitis.  The examiner, after an extensive review of the record and the relevant medical literature, could find no relationship between the Veteran's dry skin rash and exposure to fuel or other toxins specific to service.

The Veteran has also claimed that his skin condition is related to exposure to herbicides during his service.  However, the disorder from which the Veteran suffers, xerotic dermatitis, is not among the skin diseases that could be presumptively related to such exposure.  Therefore, service connection based on the presumption of service connection pursuant to 38 C.F.R. § 3.309(e) cannot be awarded.  However, the Veteran could still establish service connection if a direct causal relationship can be established between the diagnosed disorder and exposure to herbicides.  See Combee v. Brown, 34 F.3d 1309 (Fed. Cir. 1994).  Unfortunately, there is no evidence of such a relationship in the instant case.  The examiner in March 2012 had stated that the medical literature did not support a causal connection between the Veteran's diagnosed dry skin rash and any "service specific exposures."  There is no evidence to contradict this opinion of record.  In fact, the Veteran has not presented any evidence that would establish that any inservice exposure to herbicides had resulted in the later development of xerotic dermatitis.

Finally, the Veteran had also raised the possibility that his xerotic dermatitis is related to his service-connected diabetes mellitus.  However, the VA examiner in March 2006 had specifically ruled out such a connection.  It was stated that it was not likely that his skin disorder was in any way related to the diabetes since the skin condition had been present long before the diagnosis of diabetes.  Again, this opinion is not contradicted by any other evidence of record.  The evidence also does not suggest that the diabetes has aggravated his dry skin, particularly in light of the outpatient treatment records which show no skin rashes are currently present on the lower extremities.

Significantly, there is no evidence of record, other than the Veteran's statements, that his currently diagnosed xerotic dermatitis is related to his period of service, to include exposure to jet fuel or other toxins, such as herbicides.  There is no competent opinion of record that provides for such relationships.  The Board points out that, although a lay person is competent to testify as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or a diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Although lay persons may be competent on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of xerotic dermatitis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause or diagnosis of his skin complaints.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for a skin disorder of the lower extremities is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


